Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 December 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 10th Decemr 1780
                        
                        I have recd your Excellency’s favors of the 14th 16th 24th and 27th of November and 1st of this month. In
                            apology for suffering so many of your letters to remain so long unanswered, I must assure you, that I have been constantly
                            employed, since I broke up my Camp near passaic Falls, in visiting the winter Cantonments of the Army between Morris town
                            and this place.
                        I have experienced the highest satisfaction in the Visits which the Chevalier Chattellus—Viscount
                            Noialles—Count de Damas—Count de Custine and Marquis de Laval have done me the honor to make me. I have only to regret
                            that their stay with me was so short. I unfortunately missed seeing the Count de deux ponts, who had left my quarters, on
                            his way to Philadelphia, before I arrived at them. I, however, flatter myself, that I shall have the pleasure of seeing
                            him on his return.
                        I very much approve of your intention of quartering the second Division in Connecticut rather than in
                            Massachusetts. The troops will certainly be more convenient to the probable scene of operations.
                        I shall withdraw the Chain of our Dragoons, and shall in future send my dispatches to the Duke Lauzun at
                            Lebanon as your Excellency desires.
                        I wish it were in my power to furnish your Excellency with the New York papers; but as our communication with
                            that place is very irregular, I only obtain them accidentally. I now inclose you one, which contains nothing material, but
                            the account of the late dreadful Hurricane in the West Indies.
                        I take the opportunity of sending this by Colonel Fleury, who returns to your Army. I was made very happy in
                            again seeing that amiable and valuable Officer, whose services I have experienced upon so many occasions. I have the Honor
                            to be with very great Respect Your Excellency’s Most obt and humble Servant
                        
                            Go: Washington
                        
                    